The folio-wing opinion was filed September 24, 1907:
Winslow, J.
This is an action to recover an unpaid personal property tax of $170.12 assessed against the defendant as executor of the estate of George M. Wakefield, deceased, in the year 1904. There was no material dispute as to the facts. The assessor assessed against the defendant upon the roll under the heading “Amount of moneys, accounts, bonds, notes, mortgages,” the sum of $10,000. No sworn statement was ever made by the executor as contemplated by sec. 1056, Stats. (Supp. 1906; Laws of 1903, ch. 378), nor was any notice given by the assessor to the defendant of the amount of the assessment under the provisions of the last clause of said section (Laws of 1903, ch. 284). No change was made in the assessment by the board of review nor did the defendant appear before the board at any time. As matter of fact *465tb© defendant bad no personal property in bis bands as executor subject to taxation, except household furniture and jewelry to the amount of $741, unless about 1,900 shares of stock in two Michigan mining corporations owned by the deceased should be held subject to taxation. These shares had all been pledged by the deceased for loans by proper in-dorsement and delivery, and were held by the pledgees as security for the repayment of such loans at the time the assessment was made. The assessor had these shares of stock in mind when he made the assessment of $10,000 and intended to cover them by the entry on the roll before mentioned. Upon these facts the court adjudged that the plaintiff was only entitled to recover the pro rata tax on $741, amounting to $12.60, and the plaintiff appeals.
The defendant is undoubtedly right in his contention that the pledged shares of stock in question must be assessed to the pledgees and could not properly be assessed against himself. This is made entirely certain by sec. 1044, Stats. (Supp. 1906; Laws of 1899, ch. 229, and Laws of 1903, ch. 417). The pledgee is the person liable to the municipality for the tax and has his remedy against the pledgor. Sec. 1044a, Stats. (Supp. 1906; Laws of 1899, ch. 229; Laws of 1903, ch. 417; and Laws of 1905, ch. 508). Were this the only question in the case we should find no difficulty in affirming the judgment, but another statutory provision must be considered. Sec. 1061, Stats. (1898), as amended by sec. 2, ch. 284, Laws of 1903, provides:
“No person shall be allowed in any action or proceeding to question the amount or valuation of personal property assessed to him unless in person or by agent he shall have first presented his objections thereto before the board of review of the district in which such assessment was made and in good faith presented evidence to such board in support of such objections and made full disclosure before said board, under oath, of all his personal property liable to assessment in such district and the value thereof, except when prevented from *466making suck presentation and disclosure by a failure to give the notice required by sec. 1056 or by other omission of duty on the part of the assessor or of such board.”
The validity of this law is not questioned nor is any sound reason for questioning it apparent. Indeed, it has been specifically approved and enforced by this court in the case of State ex rel. Foster v. Williams, 123 Wis. 73, 100 N. W. 1052. It does not absolutely prevent the taxpayer from proving, when an action is brought, that he had no personal property subject to taxation, but simply requires that he lay the foundation for such defense by first making bis objections before the board of review at a time when the error can be corrected without depleting the public treasury. The task of assessing property is a difficult one at best, and it seems not unreasonable to require the taxpayer, who alone is possessed of accurate knowledge on the subject of his own property, to assist the public officers in their attempt to fairly distribute tax burdens, and to render such assistance at a time when no derangement of public finances can result from the correction of an error if he wishes to contest the assessor’s decision in an action subsequently brought. If he does this fully and in good faith he preserves his objections, and may subsequently renew them in an action brought to enforce the tax, otherwise not. The only exceptions to this requirement are when the taxpayer has been “prevented from making such presentation and disclosure by a failure to give the notice required by sec. 1056 or by other omission of duty on the part of the assessor or of such board.” The only omission of duty claimed by the defendant here is the omission to give the notice required by sec. 1056 ; but, as this notice is only required when a taxpayer is assessed a greater sum by the assessor than the amount shown in his sworn statement, and as it affirmatively appears that the defendant had made no such sworn statement, no such notice was required, and the exception does not apply. The assessor assessed against the *467defendant the sum of $10,000 as the value of his moneys, accounts, bonds, notes, and mortgages when in fact he had none. The defendant made no sworn statement of his property and did not appear before the board of review. The law says that he shall not be allowed now to dispute either “the amount or valuation” of the personal property assessed to him. Language could hardly be plainer.
By the Gowrt. — Judgment reversed, and action remanded with dir.eetions to render judgment for the plaintiff for the sum of $170.12, with interest at twelve per cent, per annum from January 1, 1905.